Mr. Chief Justice Walker delivered the opinion of the Court: We are referred to sections six and seven of the act of 1853, and also to the thirty-fifth section of the same law, (Sess. Laws, p. 17), in support of the claim of plaintiff below for compensation. The first two of these sections require each person listing property for taxation to make out, sign and deliver to the assessor a statement of his property subject to taxation. And these sections specify what these lists shall contain. The thirty-fifth section declares, that each assessor shall, at the time he is required to make his return of the taxable property to the county clerk, also deliver to him all the statements of property which he had received from persons required to list the same, arranged in alphabetical order, and the clerk is required to carefully file and preserve the same, for one year thereafter. From these provisions (and we have been referred to no others, nor are we aware of any, relating to this duty,) we do not perceive that the town clerk is required, nor has he any right, to receive or file such lists. That duty is expressly imposed upon the county clerk. The tax-payers are required to give them to the assessor, and it is made his duty to return them to the clerk of the County Court, and he is required to carefully file and preserve them. If the town assessor returned them to the town clerk, it was, so far as we can see, without legal authority, and he could not, by such an act, impose any liability upon the town, nor could the town clerk, by the unauthorized act of filing them, create such a liability. There is nothing in this record from which it can be inferred that the town authorized or required the assessor to file them with their clerk, and if they had, it would have been in violation of the law. Such a requirement would have been outside of their duty, and would have created no liability on the town. No reason is perceived why defendant in error should have recovered in the court below, and the judgment must therefore be reversed and the cause remanded. Judgment reversed.